Title: Thomas Jefferson to Lafayette, 17 May 1816
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
             Monticello May. 17. 16
          
          I recieved, my dear friend, yesterday evening only your letter of Jan. 21. and this day I write to a bookseller in Philadelphia to send immediately, for you, two copies of the Anonymous Review of Montesquieu, under cover to mr Gallatin, if he be not gone. in a letter to him lately, I begged of him to say to yourself and mr T. that I had not the courage to write to either of you, until I could send a copy of the work on Political economy which I have been so long endeavoring to get printed. I will state to you
			 however the simple fact. I proposed to the same editor at Philadelphia to translate and print this, who had done the former work. he undertook it. after time enough had elapsed as I thought, to have heard of it’s publication, I wrote to ask when it would
			 appear? at such a time it was answered. it is needless to repeat to you the subsequent reiterated applications, excuses & promises. they ended finally in a declaration that the work was
			 translated, but that he could not print it. I then desired a return of the work. it was sent to me with the translation. I then engaged a person in Washington to print it, offering, if he would, to revise the translation myself. he has undertaken it. but when I came to look into the translation, I found it such as had never been seen. it had been
			 done by a person who understood neither French nor English. I entered on the correction, and had got too far into it before I became sensible it would have been shorter for me to translate it
			 anew.
			 I spent five hours a day on it, for between two and three months. I was able at length to make it faithful to the text, but not elegant. le premier jet rendered that impossible. it has been in the hands of the editor about a month; but as he is to send me the proof sheets for correction, successively as they come out and by mail, it will
			 employ the summer & autumn probably. nothing has been spared which depended on me; and had I resided where the publication was undertaken, I could, by daily attentions, have soon seen into
			 the
			 fact and cause of delay, and have remedied them. but at the distance of 300. miles from Philadelphia, unable to get information but such as the undertaker chose to give, and through the public mail, I was quite at his mercy. still I shall think my trouble and vexations well requited by
			 possessing my countrymen of such a work. it’s principles are so profound, so logically demonstrated, and so briefly expressed, that it must become the elementary book of the world for the science
			 of
			 Political economy, as the other will be of that of government. the very metaphysical character of the Prefatory pieces may deter some readers not in the habit of abstract contemplation, while it
			 will
			 be highly satisfactory to those who are
          the indications however are sufficient which shew the former where the part of the work begins which will be
			 interesting to them, and levelled to the comprehensions less exercised in speculations of this character. in this plain statement I hope yourself & your friend will find an apology for the delays which have taken place in sending
			 you this work. with respect to the Commentary on Montesquieu there is a fact of some note. you are aware that the Edinburg review is considered as the ablest work of that kind which has ever been published. means were taken to place this work in the hand of the Editor. but while the work itself, & the
			 principles of his Review permitted him to say nothing against it, it’s being an American publication was ground enough to avoid saying any thing in it’s favor. they have therefore not even
			 mentioned
			 it in their Monthly catalogue of new publications. such are the feelings of that country towards this.
          Uncertain whether mr Gallatin is yet gone, & of course whether this letter will reach him in time, or go by some other conveyance, it is most prudent to say little on politics. that the violations of all rights
			 committed on the Continent by France, under the direction of Bonaparte, as well as those on the ocean by England, merited a proper measure of retaliation and punishment, I imagine yourselves are sensible. on England it is yet to come: and on France, had it proceeded but to a reasonable length, justice would not have condemned it. but it has past that term. the continuation of it becomes aggression: and the allies have gone on to commit
			 equal violations on independant nations with those of Bonaparte. if there were another world to do it, the same crusade ought now to be undertaken against them, which they enlisted against France. still I believe the loss of the battle of Waterloo was the salvation of France. had Bonaparte obtained the victory, his talents, his egoism, and destitution of all moral principle, would have rivetted a military despotism on your necks. in your present situation, however afflicting
			 and humiliating, I think it certain you will effect a constitution in which the will of the nation shall have an organised controul over the actions of it’s government, and it’s citizens a
			 regular
			 protection against it’s oppressions. I dare add no more, but my prayers for the event, and that your steady pursuits of this object may be rewarded by the happiness of your seeing it realised before you sing your Nunc dimittas.
          Th: Jefferson
        